Case 4:15-cv-00054-AWA-RJK Document 231 Filed 08/16/19 Page 1 of 4 PageID# 3564




                          IN THE UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF VIRGINIA
                                   Newport News Division

   GAVIN GRIMM,                                     )
                                                    )
                           Plaintiff,               )
                                                    )
    v.                                              )   Civil Case No. 4:15-cv-54-AWA-DEM
                                                    )
   GLOUCESTER COUNTY SCHOOL                         )
   BOARD,                                           )
                                                    )
                           Defendant.               )
                                                    )


                                   JOINT MOTION
              TO DEFER FILING OF BILL OF COSTS AND PETITION FOR FEES

         Pursuant to Federal Rule of Civil Procedure 54(d), Plaintiff Gavin Grimm and Defendant

 Gloucester County School Board respectfully request an order deferring the filing of Plaintiff’s

 bill of costs and petition for fees pending resolution of Defendant’s appeal from this Court’s final

 judgment. Specifically, the parties request that the Court enter an order directing Plaintiff’s bill of

 costs and petition for fees to be filed within 21 days after the Fourth Circuit issues its mandate. In

 support of this Joint Motion the parties state as follows:

         1.      On August 9, 2019, this Court entered a final judgment, awarding Plaintiff

 declaratory relief, injunctive relief, nominal damages, and reasonable costs and attorneys’ fees

 pursuant to 42 U.S.C. § 1988.

         2.      Defendant intends to appeal the Court’s final judgment.

         3.      Under Federal Rule of Civil Procedure 54(d)(2), Plaintiff’s petition for fees “must

 be filed no later than 14 days after the entry of judgment” “[u]nless a statute or a court order

 provides otherwise.” Similarly, under Local Civil Rule 54(d)(1), Plaintiff’s bill of costs must be




                                                   1
Case 4:15-cv-00054-AWA-RJK Document 231 Filed 08/16/19 Page 2 of 4 PageID# 3565




 filed “within fourteen (14) days from the entry of judgment, unless such time is extended by order

 of the Court.”

         4.       Rule 54(d) vests the district court with wide discretion to defer the bill of costs and

 petition for fees until after resolution of any appeals. “In its notes regarding the 1993 amendments

 to Rule 54, the Advisory Committee has suggested that ‘[i]f an appeal on the merits of the case is

 taken, the court may rule on the claim for fees, may defer its ruling on the motion, or may deny

 the motion without prejudice, directing under subdivision (d)(2)(B) a new period for filing after

 the appeal has been resolved.’” Certusview Techs., LLC v. S & N Locating Servs., LLC, No.

 2:13CV346, 2015 WL 3466842, at *2 (E.D. Va. June 1, 2015) (quoting Fed. R. Civ. P. 54 advisory

 committee’s note (1993 amendments)). “And the Advisory Committee has also suggested that ‘if

 the claim for fees involves substantial issues or is likely to be affected by the appellate decision,

 the district court may prefer to defer consideration of the claim for fees until after the appeal is

 resolved.’” Id. (quoting Fed. R. Civ. P. 58 advisory committee’s note (1993 amendments)).

 “Furthermore, like with attorneys’ fees motions, a court has discretion to postpone the taxation of

 costs pending the resolution of an appeal.” BASF Corp. v. SNF Holding Co., No. 4:17-CV-251,

 2019 WL 3554699, at *11 (S.D. Ga. Aug. 5, 2019) (internal quotation marks omitted).

         5.       In this case, the Parties agree that interests of judicial economy would be best served

 by deferring the filing of Plaintiff’s bill of costs and petition for fees until after the resolution of

 Defendant’s forthcoming appeal to the Fourth Circuit. Specifically, the parties request that the

 Court enter an order directing Plaintiff’s bill of costs and petition for fees to be filed within 21

 days after the Fourth Circuit issues its mandate.




                                                     2
Case 4:15-cv-00054-AWA-RJK Document 231 Filed 08/16/19 Page 3 of 4 PageID# 3566




   Dated: August 16, 2019                       Respectfully submitted,


   AMERICAN CIVIL LIBERTIES UNION                GLOUCESTER COUNTY SCHOOL BOARD
   FOUNDATION OF VIRGINIA, INC.                  By Counsel

                     /s/                .                    /s/                     .
   Eden B. Heilman (VSB No. 93554)              David P. Corrigan (VSB No. 26341)
   Jennifer Safstrom (VSB No. 93746)            Jeremy D. Capps (VSB No. 43909)
   Nicole Tortoriello (VSB No. 91129)           Attorneys for Gloucester County School Board
   ACLU of Virginia                             Harman, Claytor, Corrigan & Wellman
   701E. Franklin Street, Suite 1412            P.O. Box 70280
   Richmond, VA 23219                           Richmond, Virginia 23255
   (804) 644-8022 (Phone)                       804-747-5200 - Phone
   (804) 649-2733 (Fax)                         804-747-6085 - Fax
   eheilman@acluva.org                          dcorrigan@hccw.com
   jsafstrom@acluva.org                         jcapps@hccw.com
   ntortoriello@acluva.org
                                                Counsel for Defendant Gloucester County
                                                School Board
   AMERICAN CIVIL LIBERTIES UNION
   FOUNDATION
   Joshua A. Block*
   Leslie Cooper*
   Shayna Medley-Warsoff*
   125 Broad Street
   18th Floor
   New York, NY 10004
   (212) 549-2627 (Phone)
   (212) 549-2650 (Fax)
   jblock@aclu.org
   lcooper@aclu.org
   smedley@aclu.org

   * Admitted pro hac vice


   Counsel for Plaintiff Gavin Grimm




                                            3
Case 4:15-cv-00054-AWA-RJK Document 231 Filed 08/16/19 Page 4 of 4 PageID# 3567




                                 CERTIFICATE OF SERVICE


        I hereby certify that on the 16th day of August 2019, I filed the foregoing Joint Motion to

 Defer Filing of Bill of Costs and Petition for Fees with the Clerk of the Court using the CM/ECF

 system, which will automatically serve electronic copies upon all counsel of record.



                                                     /s/     Eden B. Heilman

                                               Eden B. Heilman (VSB No. 93554)
                                              AMERICAN CIVIL LIBERTIES UNION
                                              FOUNDATION OF VIRGINIA, INC.
                                              701 E. Franklin Street, Suite 1412
                                              Richmond, Virginia 23219
                                              Phone: (804) 644-8080
                                              Fax: (804) 649-2733
                                              eheilman@acluva.org

                                              Counsel for Plaintiff




                                                 4
